Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT is entered into as of September 27,
2013 by and among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation
(“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and
as a Lender, and BANK OF AMERICA, N.A., as a Lender.

RECITALS

Borrower, Administrative Agent and Lenders are parties to that certain Credit
Agreement dated June 15, 2010 (as amended, the “Credit Agreement”) and desire to
amend the Credit Agreement in the manner set forth below to correct a
typographical error in the dollar amount included in Section 8.2 as amended by
the Third Amendment to Credit Agreement. All capitalized terms used herein and
not otherwise defined herein shall have the meaning attributed to them in the
Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:

1. Amendment of Section 8.2. Section 8.2 of the Credit Agreement is amended in
its entirety to read as follows:

As of the end of each fiscal quarter beginning June 30, 2013, Borrower shall
have a Tangible Net Worth of not less than $1,031,000,000 plus (i) 35% of the
sum of Borrower’s consolidated net income for each fiscal quarter after
December 31, 2012 (exclusive of any fiscal quarter in which Borrower’s
consolidated net income is less than zero), plus (ii) the amount of all equity
raised by Borrower after December 31, 2012.

2. Ratification. Except as otherwise provided in this FOURTH Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

3. One Agreement. The Credit Agreement, as modified by the provisions of this
Fourth Amendment, shall be construed as one agreement.

4. Effective Date. Upon the execution and delivery by the parties of this Fourth
Amendment and the Guarantor’s execution and delivery of the Consent and
Acknowledgement set forth below, this Fourth Amendment shall be effective as of
June 30, 2013.

5. Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original,

 

PAGE 1



--------------------------------------------------------------------------------

and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Fourth Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Fourth Amendment.

IN WITNESS WHEREOF, this Fourth Amendment to Credit Agreement has been duly
executed and delivered as of the date first written above.

 

  BORROWER:   COLUMBIA SPORTSWEAR COMPANY     By:  

/s/ Thomas B. Cusick

    Title: SVP, CFO and Treasurer   ADMINISTRATIVE AGENT and LENDER:   WELLS
FARGO BANK, NATIONAL ASSOCIATION     By:  

/s/ James L. Franzen

      James L. Franzen, Vice President   LENDER:   BANK OF AMERICA, N.A.     By:
 

/s/ Michael W. Snook

          Michael W. Snook,           Senior Vice President

 

PAGE 2



--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT OF GUARANTOR

COLUMBIA SPORTSWEAR USA CORPORATION hereby (a) acknowledges receipt of a copy of
the foregoing Fourth Amendment to Credit Agreement and consents to the
modification of the Credit Agreement contained therein, (b) reaffirms its
obligations and waivers under its Continuing Guaranty dated as of June 15, 2010
and (c) acknowledges that its obligations under its Continuing Guaranty are
legal, valid and binding obligations enforceable in accordance with their terms
and that it has no defense, offset, claim or counterclaim with respect to any of
its obligations thereunder.

IN WITNESS WHEREOF, COLUMBIA SPORTSWEAR USA CORPORATION has duly executed and
delivered this Consent and Acknowledgment as of September 27, 2013.

 

  GUARANTOR:   COLUMBIA SPORTSWEAR USA CORPORATION     By:  

Thomas B. Cusick

    Title: Chief Financial Officer

 

PAGE 3